J-S52027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CUONG PHAM

                            Appellant                 No. 1958 EDA 2015


        Appeal from the Judgment of Sentence Entered March 23, 2015
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0014307-2011


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                       FILED NOVEMBER 22, 2016

        Appellant, Cuong Pham, appeals from the March 23, 2015 judgment of

sentence imposing six to twelve months of county incarceration for

patronizing a prostitute (18 Pa.C.S.A. § 5902(e)). We affirm.

        The trial court summarized the facts in its Pa.R.A.P. 1925(a) opinion:

              On December 9, 2010, at about 12:30 a.m., Philadelphia
        Police officer Stephanie Rosenbaum and other officers were in
        the 1800 block of East Sergeant Street investigating activity
        related to prostitution because of a string of murders of
        prostitutes in the area. Officer Rosenbaum’s role was to act as a
        decoy. While doing so, a brown Nissan Maxima pulled up to her
        and the driver, the Appellant herein, told the officer that he
        wanted a “blowjob.” Officer Rosenbaum asked Appellant how
        much he was willing to pay and he said, “$20.00.” Officer
        Rosenbaum contacted members of her back up team who placed
        then [sic] Appellant then [sic] arrest.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S52027-16


            Appellant testified in his own defense. He stated that the
      night of the incident he intended to visit a Vietnamese
      handyman who he wanted to hire to remove Appellant’s
      property. According to Appellant, while looking for a parking
      spot, a woman approached and asked him what he wanted and if
      he had any money. He asked her what she wanted and told her
      to leave. Appellant denied that he was looking for oral sex that
      night or that he asked the officer for a blowjob, adding that his
      wife was in the car when the officer approached but had exited
      to meet the handyman before he was arrested.

            Jane Huynh, Appellant’s wife, also testified in his defense.
      She indicated that on the night of her husband’s arrest, she
      drove to the area where the incident occurred to meet her
      husband who was planning to meet with a handyman. When
      Appellant arrived, she entered the passenger side back seat of
      Appellant’s car, which had a large coffee pot and tools partially
      obscuring her. While her husband was searching for a parking
      spot, a woman approached the car and said something to
      Appellant.

Trial Court Opinion, 1/21/16, at 2-3 (record citations omitted).

      Appellant’s case proceeded to a two-day jury trial concluding on June

6, 2012.      The trial court imposed six to twelve months of county

incarceration, and Appellant appealed. The Commonwealth conceded that a

new trial was appropriate given the prosecutor’s comments on Appellant’s

post-arrest silence. After a March 23, 2015 bench trial, the trial court found

Appellant guilty of patronizing a prostitute and once again sentenced him to

serve six to twelve months of county incarceration. In this timely appeal,

Appellant challenges the weight and sufficiency of the evidence supporting

his conviction. Appellant also argues the prosecutor committed misconduct

by misrepresenting several facts during closing argument.




                                     -2-
J-S52027-16


      The following standard governs our review of the sufficiency of the

evidence:

            Our standard of review of sufficiency claims requires that
      we evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty, and may sustain its burden by means of
      wholly circumstantial evidence[.] […] Significantly, [we] may
      not substitute [our] judgment for that of the factfinder; if the
      record contains support for the convictions they may not be
      disturbed.

Commonwealth v. Brewer, 876 A.2d 1029, 1032 (Pa. Super. 2005)

(internal citations and quotation marks omitted), appeal denied, 887 A.2d

1239 (Pa. 2005).

      Section 5902 defines the offense of patronizing a prostitute as follows:

             (e) Patronizing prostitutes.--A person commits the
      offense of patronizing prostitutes if that person hires a prostitute
      or any other person to engage in sexual activity with him or her
      or if that person enters or remains in a house of prostitution for
      the purpose of engaging in sexual activity.

18 Pa.C.S.A. § 5902(e).

      Officer Rosenbaum’s testimony clearly establishes that Appellant asked

Officer Rosenbaum for oral sex and offered to pay her $20.00.         Appellant

argues that Officer Rosenbaum’s testimony is not sufficient because both

Appellant and his wife testified that he did not solicit oral sex. Appellant’s

argument is a challenge to Officer Rosenbaum’s credibility, a matter strictly



                                     -3-
J-S52027-16


within the province of the finder of fact.       Commonwealth v. Gibbs, 981

A.2d 274, 282 (Pa. Super. 2009), appeal denied, 3 A.3d 670 (Pa. 2010).

Furthermore, a challenge to witness credibility goes to the weight rather

than sufficiency of the evidence. Id. We reject Appellant’s sufficiency of the

evidence claim for the reasons stated in the trial court’s January 21, 2016

opinion.1

       Next, Appellant challenges the weight of the evidence. Rule 607 of the

Pennsylvania Rules of Criminal Procedure requires an appellant to preserve

this issue in a timely motion either prior to or post-sentence. Pa.R.Crim.P.

607(A).     Appellant concedes that he failed to preserve his weight of the

evidence argument in accordance with Rule 607.          Appellant’s brief at 24.

We therefore will not address this issue on the merits.
____________________________________________


1
   The Dissent argues that Appellant’s offer of $20.00 for oral sex was not
legally sufficient to constitute a violation of § 5902(e).      We conclude
Appellant has not preserved that issue. In arguing that he did not “hire” a
prostitute, Appellant invites this Court to credit his testimony over that of
Officer Rosenbaum.       Appellant’s brief does not address the proper
construction of § 5902(e) as applied to the facts found by the jury. That is,
he does not offer legal analysis of whether an offer of money for sex is a
“hire” under § 5902(e).      We decline to address an issue of statutory
construction—and possibly an issue of first impression—without advocacy
from Appellant. We are not free to reverse the trial court sua sponte on
non-jurisdictional grounds. In re Smith, 874 A.2d 131, 137 n.5 (Pa. Super.
2005) (“We may not, with limited exceptions not applicable herein, sua
sponte address issues not raised by the parties.”). In finding this issue
preserved, the Dissent relies on portions of Appellant’s brief in which
Appellant argues that no “hire” occurred under Appellant’s version of the
facts. These arguments however, attempt to argue credibility that does not
preserve the issue of statutory construction for our review.




                                           -4-
J-S52027-16


      Finally, Appellant argues the prosecutor engaged in misconduct by

mischaracterizing some of Appellant’s testimony.

            Our standard of review for a claim of prosecutorial
      misconduct is limited to whether the trial court abused its
      discretion. In considering this claim, our attention is focused on
      whether the defendant was deprived of a fair trial, not a perfect
      one.

            [A] prosecutor’s arguments to the jury are [generally] not
      a basis for the granting of a new trial unless the unavoidable
      effect of such comments would be to prejudice the jury, forming
      in their minds fixed bias and hostility towards the accused which
      would prevent them from properly weighing the evidence and
      rendering a true verdict.

            A prosecutor must have reasonable latitude in fairly
      presenting a case to the jury and must be free to present [his]
      arguments with logical force and vigor. The prosecutor is also
      permitted to respond to defense arguments. Finally, in order to
      evaluate whether the comments were improper, we do not look
      at the comments in a vacuum; rather we must look at them in
      the context in which they were made.

Commonwealth v. Solomon, 25 A.3d 380, 383 (Pa. Super. 2011) (internal

citations and quotation marks omitted), appeal denied, 40 A.3d 1236 (Pa.

2012). Appellant’s argument consists of a single paragraph unsupported by

citation to the record or governing legal precedent, in violation of Pa.R.A.P.

2119(b) and (c). Appellant’s Brief at 38-39. Regardless of this deficiency,

we conclude Appellant’s argument lacks merit for the reasons stated in the

trial court’s January 21, 2016 opinion.   In particular, the trial court noted

that the alleged misconduct did not prejudice Appellant. “This Court submits

that it did not give much, if any, credence to the arguments here complained

of because Appellant presented plausible explanations for the apparent


                                    -5-
J-S52027-16


inconsistencies in his testimony at both of his trials and therefore, it is

suggested that no relief be granted with respect to this claim.”

      We have concluded that each of Appellant’s arguments is lack in merit

or waived. We therefore affirm the judgment of sentence. We direct that a

copy of the trial court’s January 16, 2016 opinion be filed along with this

memorandum.

      Judgment of sentence affirmed.

      President Judge Emeritus Ford Elliott joins this memorandum.

      Judge Strassburger files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2016




                                     -6-
                                                                                                    Circulated 08/31/2016 02:52 PM




                            IN THE COURT OF COMMON PLEAS
                       FIRST IBDICIAL DISTRICT OF PENNSYLVANIA
                           TRIAL DIVISION-CRIMINAL SECTION

COMMONWEALTH OF PENNSYLVANIA                                              : PHILADELPHIA COURT
                                                                          : OF COMMON PLEAS
                                                                          : CRIMINAL TRIAL DIVISION

                          v.                                              : CP-51-CR-0014307-2011

                                    C.'-~1-CR-0014307·201      ! Comm. v. Pham, Cuong
                                                            Opinion


CUONGPHAM
                                         I 1111II II 111111111111111
                                                   7396266691

                                                            OPINION


MCCAFFERY, J

        Cuong Pham (hereinafter "Appellant") appeals from the judgment of sentence imposed

by this Court on March 23, 2015. For the reasons set forth below, it is suggested that the

judgment of sentence be affirmed.

PROCEDURAL HISTORY

        On March 23, 2015, following a waiver trial, Appellant was found guilty of Patronizing

Prostitutes, graded as a misdemeanor of the third degree, pursuant to 18 Pa.C.S. § 5902(e).1

Following the verdict Appellant waived the preparation of pre-sentence reports and this Court

imposed a sentence of time served to twelve months' incarceration. Following the imposition of

sentence, Appellant filed a motion for reconsideration of sentence, which this Court denied on

May 22, 2015. Appellant thereafter filed a notice of appeal and a court ordered Pa.RAP.

l 925(b) statement. In his l 925(b) statement, Appellant asserts that the evidence was insufficient

to support the verdict, the verdict was against the weight of the evidence, the Court erred by

IAppellant was originally tried by a jury in June of2012 and was convicted of the above offense. On April 22,
2014, the Superior Court granted him a new trial. Commonwealth v. Pham, 2583 EDA 2012.


                                                                   1
ovenuling an objection to closing comments made by the prosecutor, and the Court erred by

denying his Motion for Reconsideration of Sentence.

FACTUAL HISTORY

       On December 9, 2010, at about 12:30 a.m., Philadelphia Police Officer Stephanie

Rosenbaum and other officers were in the 1800 block of East Sergeant Street investigating

activity related to prostitution because of a string of murders of prostitutes in the area. (N.T.

3/23/15, 12-13). Officer Rosenbaum's role was to act as a decoy. (N.T. 3/23/15, 12-13).      While

doing so, a brown Nissan Maxima pulled up to her and the driver, the Appellant herein, told the

officer that he wanted a "blowjob."   (N.T. 3/23/15, 13).    Officer Rosenbaum asked Appellant

how much he was willing to pay and he said, "$20.00" Id.           Officer Rosenbaum contacted

members of her back-up team who placed then Appellant then arrest.

       Appellant testified in his own defense. He stated that on the night of the incident he

intended to visit a Vietnamese handyman who he wanted to hire to remove Appellant's property.

According to Appellant, while looking for a parking spot, a woman approached and asked him

what he wanted and if he had any money. (N.T. 3/23/15, 24-27, 39-40). He asked her what she

wanted and told her to leave.   (N.T. 3/23/15, 12-13). Appellant denied that he was looking for

oral sex that night or that he asked the officer for a blowjob, (N.T. 3/23/15, 25, 39-40), adding

that his wife was in the car when the officer approached but had exited to meet the handyman

before he was arrested. (N.T. 3/23/15, 42).

       Jane Huynh, Appellant's wife, also testified in his defense. She indicated that on the night

of her husband's arrest, she drove to the area where the incident occurred to meet her husband

who was planning to meet with a handyman. (N.T. 3/23/15, 61, 64). When Appellant arrived,

she entered the passenger side back seat of Appellant's car, which had a large coffee pot and




                                                2
    tools partially obscuring her. (N.T. 3/23/15, 61-62).             While her husband was searching for a

    parking spot, a woman approached the car and said something to Appellant. (N.T. 3/23/15, 63-

    64). Ms. Huynh told her husband that she did not want to be involved in what was occurring and

    told him to drive away. (N.T. 3/23/15, 64).

           DISCUSSION

           In his 1925 (b) statement, Appellant first raises numerous issues                        challenging        the

    sufficiency of the evidence. He argues that the Commonwealth failed not to prove beyond a

reasonable doubt that he possessed the intent to hire a prostitute or that he did in fact "hire" a

prostitute.2    In reviewing a claim that alleges that the evidence was insufficient to support a

verdict, the Pennsylvania Supreme Court provides the following standard of review:

                           [T]he critical inquiry on review of the sufficiency of the
                  evidence to support a criminal conviction... does not require a
                  court to 'ask itself whether it believes that the evidence at the trial
                  established guilt beyond a reasonable doubt. Instead, it must
                  determine simply whether the evidence believed by the fact-finder
                  was sufficient to support the verdict. .. [A]ll of the evidence and
                  any inferences drawn therefrom must be viewed in the light most
                  favorable to the Commonwealth as the verdict winner.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1235-1236 (Pa. 2007) (emphasis in original).

          The Commonwealth need not establish guilt to a mathematical certainty, and it may

sustain its burden by means of wholly circumstantial evidence. Commonwealth v. Duncan, 932

A.2d 226, 231 (Pa. Super. 2007) (citation omitted).                 A reviewing court may not substitute its

judgment for that of the fact finder, and where the record contains support for the convictions,

they may not be disturbed. Id. The finder of fact is free to believe some, all, or none of the

evidence presented. Commonwealth v. Hartle, 894 A.2d 800, 804 (Pa. Super. 2006).

          Here, Appellant was convicted of the crime of patronizing prostitutes which is codified,

2 In his l 925(b) statement Appellant also argues that the evidence was insufficient to support a charge of criminal
solicitation. Appellant was not convicted of that charge so that claim is a nullity.


                                                           3
in 18 Pa CS A §5902(e). It states:

                Patronizing prostitutes.-- A person commits the offense of
                patronizing prostitutes if that person hires a prostitute or any other
                person to engage in sexual activity with him or her or if that person
                enters or remains in a house of prostitution for the purpose of
                engaging in sexual activity.

18 Pa CS A §5902(e).

         Pursuant to 18 Pa.C.S.A. § 302(b)(l)

                       (1) A person acts intentionally with respect to a material
                element of an offense when:

                           (i) if the element involves the nature of his conduct or a
                    result thereof, it is his conscious object to engage in conduct of
                    that nature or to cause such a result; and
                           (ii) if the element involves the attendant circumstances,
                    he is aware of the existence of such circumstances or he
                    believes or hopes that they exist.

         Drawing all inferences in favor of the Commonwealth as the law requires, it is clear that

the evidence was sufficient to sustain the verdict finding Appellant guilty of violating 18 Pa C S

A §5902(e). Officer Rosenbaum testified that Appellant signaled her to come over to his car and

then asked for oral sex. He then offered to pay the officer $20.00 for the sex act. In engaging in

this conduct, Appellant manifested his intent to hire the officer for a sex act. Because the officer

was masquerading as a prostitute, Appellant's conduct satisfies the criteria necessary to sustain a

conviction. Under the totality of circumstances, this was sufficient to satisfy the elements of 18

Pa CS A §5902(e) because he contracted to purchase oral sex for $20.00.

         Accordingly, it is suggested that Appellant's sufficiency claimed be deemed lacking in

merit.

         Appellant next argues that this Court erred by "giving improper weight to the testimony

of the police officer who was the sole witness of the prosecution, given her conflicting testimony




                                                  4
about the alleged crime." Appellant's 1925(b) Statement. Issue D. As noted above, the trier of

fact may believe all, part, or none of the testimony. Here, this Court found Officer Rosenbaum's

testimony credible, a decision this Court submits is unassailable.

To the extent that Appellant's claim challenges the weight of the evidence, any such claim

should be rejected because Appellant failed to state why he believes this to be the case.

        In order to preserve a weight of the evidence claim for appellate review, said claim must

be presented to the trial court or else it is waived.

                        Regarding Appellant's weight of the evidence claim we
                note that Appellant did not make a motion raising a weight of the
                evidence claim before the trial court as the Pennsylvania Rules of
                Criminal Procedure require. See Pa.R.Crim.P. 607(A).22 The fact
                that Appellant included an issue challenging the verdict on weight
                of the evidence grounds in his 1925(b) statement and the trial court
                addressed Appellant's weight claim in its Pa.R.A.P 1925(a) opinion
                did not preserve his weight of the evidence claim for appellate
                review in the absence of an earlier motion. Pa.R.Crim.P. 607(A);
                Steiner v. Markel, 600 Pa. 515, 968 A.2d 1253, 1257 (2009)
                (holding that inclusion of an issue in a 1925(b) statement that has
                not been previously preserved does not entitle litigant to appellate
                review of the unpreserved claim); Mack, 850 A.2d at 694 (holding
                weight claim waived by noncompliance with Pa.R.Crim.P. 607,
                even if the trial court addresses it on the merits); Commonwealth v.
                Burkett, 830 A.2d 1034, 1037 (Pa.Super.2003) (same). See also
                Commonwealth v. Little, 879 A.2d 293, 300-301 (Pa.Super.2005),
                appeal denied, 586 Pa. 724, 890 A.2d 1057 (2005);
                Commonwealth         v. Washington,        825 A.2d     1264,    1265
                (Pa.Super.2003). Appellant's failure to challenge the weight of the
                evidence before the trial court deprived that court of an opportunity
                to exercise discretion on the question of whether to grant a new
                trial. Because "appellate review of a weight claim is a review of
                the exercise of discretion, not of the underlying question of
                whether the verdict is against the weight of the evidence,"
                Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 753
                (2000), this Court has nothing to review on appeal. We thus hold
                that Appellant waived his weight of the evidence claim because it
                was not raised before the trial court as required by Pa.R.Crim.P.
                607.

Commonwealth v. Sherwood, 982 A.2d 483, 494 (Pa. 2009).



                                                    5
           In accordance with the holding of Sherwood, it is respectfully suggested that Appellant's

    weight claim be deemed waived. 3

           Appellant next complains that this Court erred by permitting                      the prosecutor to

mischaracterize his employment and the name of the handyman during his closing address.

Although Appellant did not identify where in the record the complained of argument appears, it

is believed that he is referring to the following comments:

          [1] [PROSECUTOR]: Your Honor, I don't think
          [2] the officer is mistaken. I think the act of
          [3] this defendant in the story is alarming.
          [4] I think the fact that they have
          [5] conflicting stories about how long they know
          [6] this handyman -- supposedly the wife says that
          [7] they known him a long time, this defendant says
          [8] I just met him once before that, or I didn't
          [9] know him very well, and this defendant changes
          [ 1 O] his names -- and changes his name at two
          [ 11] different times. Today he called him Hume, and
          [12] then saying it's Sung Tran. He changes his
          [13] job, saying Johnson and Johnson, and then he
          (14] says --
          (15] MR. TINARI: Objection.

(N.T. 3/23/15, 83).

          In Commonwealth v. Thomas, 54 A.3d 332 (Pa. 2012), the Court stated:

                 A trial court's rulings on matters pertaining to prosecutorial
                 misconduct in a closing argument are reviewed "for an abuse of
                 discretion ... Comments by a prosecutor constitute reversible error
                 only when their effect is to prejudice the jury, forming in [the
                 jurors'] minds a fixed bias and hostility toward the defendant such
                 that they could not weigh the evidence objectively and render a fair
                 verdict ... While it is improper for a prosecutor to offer any
                 personal opinion as to the guilt of the defendant or the credibility
                 of the witnesses, it is entirely proper for prosecutor to summarize

3 Even if the claim had been preserved no relief would be due Appellant. Any inconsistency was for this Court to
resolve and the fact that any inconsistency was resolved in favor of the Commonwealth does not support a weight
claim. Commonwealth v. Simmons, 662 A.2d 621, 630 (Pa. 1995) (holding that mere inconsistencies do not
support a weight of the evidence claim).


                                                         6
                     the evidence presented, to offer reasonable deduction and
                     interences from the evidence, and to argue that the evidence
                     establishes the defendant's guilt ... In addition, the prosecutor must
                     be allowed to respond to defense counsel's arguments, and any
                     challenged statement must be viewed not in isolation, but in the
                     context in which it was offered ... 'The prosecutor must be free to
                     present his or her arguments with logical force and vigor,' and
                     comments representing mere oratorical flair are not objectionable."

    Thomas, 54 A.3d 337-8 (Pa.2012) (internal citations omitted).

            Instantly, a review of the record shows that the complained of comments were predicated

    on evidence of record.        During Appellant's      cross-examination,     the prosecutor attempted to

    impeach his credibility by showing that he had given different responses during his first trial

    when asked the name of the handyman and about where he was employed. (N.T. 3/23/15,                 50-51).

    Thus, the prosecutor's arguments were supported by the record and no error was committed by

    refusing to preclude those remarks.

           Even if the remarks were improper, it is suggested that no relief is required because this

was a waiver trial.        "[A] trial court, acting as the finder of fact, is presumed to know the law,

ignore prejudicial statements, and disregard inadmissible evidence."                 Commonwealth v. Smith,

97 A.3d        782, 788 (Pa. Super. 2014), citing                 Commonwealth       v. Dent, 837 A.2d 571

(Pa.Super.2003).        This Court submits that it did not give much, if any, credence to the arguments

here complained          of because       Appellant   presented   plausible    explanations   for the apparent

inconsistencies in his testimony at both of his trials and therefore, it is suggested that no relief be

granted with respect to this claim.4

           Finally, Appellant argues that error occurred as a result of the denial of his Motion for

Reconsideration of Sentence "given the nature of the offense, the personal characteristics of the

defendant, and the defendant's potential for rehabilitation." 1925(b) Statement, Issue G. The


4
    See N.T. 3/23/15, 49-50, 51, 54-55.


                                                          7
proper standard of review when considering whether to affirm a trial court's sentencing

determination is an abuse of discretion. An abuse of discretion is more than a mere error in

judgment; thus a sentencing court will not have abused its discretion unless the record discloses

that the judgment exercised was manifestly unreasonable, or the result of partiality, prejudice,

bias or ill-will. Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007) citing Commonwealth v.

Smith, 673 A.2d 893, 895 (Pa. 1996). In imposing a sentence, the court must consider the

protection of the public, the gravity of the offense as it relates to the impact on the life of the

victim and on the community and the rehabilitative needs of the defendant as well as the

sentencing guidelines. 42 Pa. C.S.A.§ 9721(b), Walls, 926 A.2d at 963.

        Here, the defendant challenges      a discretionary   aspect of sentencing.     There is no

automatic right to appeal a discretionary aspect of sentencing, so this appeal must be considered

as a petition for permission to appeal. Commonwealth v. Tuladzieki, 522 A.2d 17 (Pa. 1987).

There are four ( 4) pre-requisites to the proper preservation of an issue regarding the discretionary

aspects of sentencing: (1) the issue must be specifically preserved in a timely motion to modify

sentence; (2) a timely notice of appeal must be filed; (3) the issue must be set forth in the issues

to be raised on appeal in the statement of questions presented; and (4) the issue must be included

within a concise statement of the reasons for allowance of appeal which demonstrates a

substantial question that the sentence imposed was not appropriate under the sentencing code.

(Pa. Super. 1997). While it appears Appellant properly preserved the issue, it is suggested that he

is not entitled to relief.

        As noted above, Appellant        claims that this Court failed to consider         mitigating

circumstances. It is well settled that a claim that alleges that the trial court committed an abuse of

discretion during a sentencing hearing by failing to consider mitigating factors does not raise a




                                                  8
 substantial question.   Commonwealth      v. Lewis, 911     A.2d 558, 567 (Pa. Super. 2006). A

 defendant's   mere dissatisfaction   with the weight which a sentencing        court gave mitigating

factors does not warrant modification.     Commonwealth v. Ellis, 700 A.2d 948, 958 (Pa. Super.

 1997).    Given that Appellant claim here rests entirely on a claim that the Court did not consider

mitigating circumstances relief should be denied for that reason alone.

          Even had Appellant presented a substantial      claim no relief would be due.      First, the

sentence at issue in the present case was within the guideline ranges. During the sentencing

hearing, it was revealed that the Sentencing Guidelines recommended a sentence of RS-to three

months, plus or minus three months, based on Offense Gravity Score of I and a Prior Record

Score of Three. (N.T. 3/23/15,    86). When a sentence is within the guideline ranges, it must be

determined whether the sentence is "clearly unreasonable."             42 Pa. C.S.A.    § 9781(c)(2).

Commonwealth v. Dodge, 957 A.2d 1198, 1200 (Pa. Super. 2008). The reasonableness inquiry is

based in part on the factors set forth in 42 Pa. C.S.A.   § 978l(d). Under that statute, the reviewing

court must consider       the nature and circumstances       of the offense and the history        and

characteristics of the defendant; the opportunity of the sentencing court to observe the defendant,

including any presentence investigation; the findings upon which the sentence was based; and

the guidelines promulgated by the commission. Id.; Dodge, supra. In addition, a sentence may be

unreasonable if the sentencing court fails to consider the factors set forth in 42 Pa. C.S.A.           §

972l(b): i.e., the protection of the public; the gravity of the offense in relation to the impact on

the victim and the community; and the rehabilitative needs of the defendant. Walls, supra.

          Under these standards, the sentence imposed was not unreasonable or an abuse of

discretion because all of the factors above were considered when this Court fashioned its

sentence. Although pre-sentence reports were not prepared, this Court was aware that Appellant




                                                   9
was married, was employed, and that he had a child, facts that were elicited at trial. The Court

was also aware that Appellant had not engaged in criminal conduct for some time and of the

nature of the crime herein. Given all of the foregoing, it is suggested that the instant claim be

deemed     lacking in merit because it is clear that the sentence imposed herein was not

unreasonable, did not constitute an abuse of discretion, and that the Court considered all of the

required factors in fashioning Appellant's sentence.    See Commonwealth v. Griffin, 804 A.2d 1

(Pa. Super. 2002) (where a judge who makes a discretionary sentencing decision has been fully

informed of pertinent facts, his discretion should not be disturbed).

CONCLUSION

         Based on the foregoing, it is respectfully suggested that the judgment of sentence entered

in this matter against appellant be affirmed.



                                                              BY THE COURT,



Date: January 21, 2016
                                                              Daniel D. Mccaffery,· .




                                                 10
CERTIFICATION OF SERVICE

       I, James Molinari, Esquire, Law clerk to the Honorable Daniel D. McCaffery hereby

certifies that on the 21st day of January, 2016, by first class mail, postage prepaid, a true and

correct copy of the attached opinion was served upon the following:


Phong N. Tran, Esquire
107 Fairway Tterrace
Mount Laurel, N.J. 08054


Hugh Burns, Esquire
Chief-Appeals Unit
Office of the Philadelphia
District Attorney
Three South Penn Square
Philadelphia, PA 19107




                                                  11